17‐2538 
Akinde v. NYC Health & Hosp. Corp. 
                                            
                                  UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
 
                                                  SUMMARY ORDER 
                                                                
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                   
              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of September, two thousand eighteen. 
                     
PRESENT:            ROBERT D. SACK,  
                    REENA RAGGI, 
                    DENNY CHIN, 
                               Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
OLUDOTUN AKINDE, 
                                         Plaintiff‐Appellant, 
                                                                                                  
                                         v.                                           17‐2538 
                                                                                       
NEW YORK CITY HEALTH AND HOSPITALS 
CORPORATION, C/O HARLEM HOSPITAL 
CENTER, SHARI SINGLETON, LABOR 
RELATIONS,                                                                             
                                         Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PLAINTIFF‐APPELLANT:                                               Oludotun Akinde, pro se, Mount 
                                                                       Vernon, New York. 
FOR DEFENDANTS‐APPELLEES:                 Fay S. Ng, Qian Julie Wang, Assistant 
                                          Corporation Counsels, for Zachary W. Carter, 
                                          Corporation Counsel of the City of New York, 
                                          New York, New York. 
 
              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Forrest, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is VACATED 

and the case is REMANDED for further proceedings consistent with this order.  

              In this case, plaintiff‐appellant Oludotun Akinde, proceeding pro se, filed a 

lawsuit against defendants‐appellees, the New York City Health and Hospitals 

Corporation (ʺHHCʺ), and Shari Singleton, an employee in HHCʹs labor relations 

department (together, ʺdefendantsʺ), after he was placed on involuntary leave from his 

job without pay.  In his complaint, Akinde (1) challenged HHCʹs decision to place him 

on leave, which occurred after he reported to management that coworkers had showed 

up to his house to intimidate him because he filed a state discrimination lawsuit against 

HHC, and (2) sought an order compelling defendants to provide him with a hearing, 

reinstate him, and pay his salary while he was on leave.  The district court dismissed 

the complaint for lack of subject matter jurisdiction, reasoning that the complaint had 

become moot after Akinde received the due process hearing that he had requested in 




                                                2
his complaint.  This appeal followed.  We assume the partiesʹ familiarity with the 

underlying facts, the procedural history of the case, and the issues on appeal. 

              When a district court has dismissed a complaint for lack of subject matter 

jurisdiction, we review its factual findings for clear error and its legal conclusions de 

novo.  Liranzo v. United States, 690 F.3d 78, 84 (2d Cir. 2012).  An action can become moot 

if ʺan event occurs during the course of the proceedings or on appeal that makes it 

impossible for the court to grant any effectual relief whatever to a prevailing party.ʺ  

Cty. of Westchester v. U.S. Depʹt of Hous. & Urban Dev., 778 F.3d 412, 416 (2d Cir. 2015) 

(internal quotation marks omitted). 

              Insofar as Akinde sought a hearing and reinstatement of his job, the 

district court correctly determined that his complaint became moot after he received a 

hearing that denied him reinstatement.  Less clear, however, is whether Akindeʹs 

complaint also sought monetary damages in the form of lost wages from the time he 

was placed on medical leave until he received a hearing.  The district court appears not 

to have considered whether such a claim survives a mootness challenge, 

notwithstanding Akindeʹs receipt of a hearing.  See Cty. of Westchester, 778 F.3d at 416.  

To that extent, we vacate the judgment of dismissal and remand for further 

consideration of such a damages claim. 

              Defendants urge us to affirm on the alternative ground that Akindeʹs 

complaint failed to state a plausible claim for relief.  Although we have discretion to 

                                              3
affirm on any ground supported by the record, McCall v. Pataki, 232 F.3d 321, 323 (2d 

Cir. 2000), we decline to decide that question in the first instance, and remand to the 

district court to consider Defendantsʹ alternative arguments.  See Absolute Activist Master 

Fund Ltd. v. Ficeto, 677 F.3d 60, 71 (2d Cir. 2012) (declining to address alternate grounds 

for dismissal of a complaint where district court did not consider the arguments in the 

first instance). 

               Accordingly, we VACATE the judgment of the district court and 

REMAND for further proceedings consistent with this order. 

                                          FOR THE COURT:  
                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                             4